Mitchell, J.
The only issue on the trial of this case was as to the value of the meats furnished by plaintiffs to defendant, and the evidence justified the findings of the court on that issue.
The evidence did show that plaintiffs charged defendant more per pound than they did many other customers, but it justified the *111■court in finding that the latter purchased an inferior quality of meat, .and that the plaintiffs did not charge defendant more than the market price usually charged to others for the same quality or grade.
(Opinion published 56 N. W. Rep. 583.)
Order affirmed.